Citation Nr: 0725487	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  05-26 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than September 4, 
2003, for an award of service-connection for post-traumatic 
stress disorder (PTSD), to include whether there was clear 
and unmistakable error in prior rating decisions dated in 
October 1972, September 1994, January 1995, and March 1996.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from May 1970 to June 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The veteran testified before the undersigned at 
a Travel Board hearing in November 2005.  A transcript of 
this hearing is associated with the claims folder.

In the veteran's substantive appeal (VA Form 9), received at 
the RO in August 2005, he indicated that "VA failed to 
consider clear and unmistakable error by BVA."  To the 
extent that the veteran wishes to file a motion for clear and 
unmistakable error in a prior BVA decision, he is advised 
that the pleading requirements for submitting such a motion 
are outlined in 38 C.F.R. § 20.1404 (2006).  These pleading 
requirements are necessary to avoid dismissal of such a 
motion.     

For reasons explained below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

This appeal arises out of the veteran's claim that he is 
entitled to an effective date earlier than September 4, 2003, 
for his service-connected PTSD.  The veteran argues that he 
is entitled to service connection for PTSD from either 
October 25, 1972, the date of his original claim for "nerve 
problems" or March 10, 1994, the date of his original claim 
for PTSD.  In November 2005, the veteran appeared at a 
hearing before the undersigned.  At that hearing, the veteran 
clarified that he really had intended to pursue a claim for 
clear and unmistakable error (CUE) in prior rating decisions, 
but that the RO had developed his claim as an earlier 
effective date claim.  

Essentially, the veteran indicated at the hearing that he 
believed that the RO committed CUE in prior rating decisions, 
which denied service connection for various psychological 
disorders.  The veteran testified that he has had the same 
symptoms since he separated from service, and that those 
symptoms are part of the PTSD for which he is now service 
connected.  He indicated, in summary, that the past rating 
decisions had denied him service connection on the basis of 
no current diagnosis of PTSD, but he believes that he has in 
fact had PTSD all along.  

A brief review of the history of this appeal is as follows.  
The veteran submitted his original claim for service 
connection for "nerve problems" in July 1972.  By rating 
decision dated in October 1972, the RO denied service 
connection for immature personality, finding no evidence of a 
psychotic disorder.  In April 1977 the veteran submitted a 
second claim, this time for a "nerve disorder" and in a 
June 1979 rating decision the RO denied service connection 
again for immature personality finding no new and material 
evidence with which to reopen the claim.  

In March 1994 the veteran submitted his third psychiatric 
claim, this time specifically for PTSD.  In a June 1994 
examination, the veteran was diagnosed with generalized 
anxiety disorder, but could not confirm a diagnosis of PTSD.  
By rating decision dated in September 1994 the RO denied 
service connection for PTSD finding no diagnosis of PTSD.  
Subsequently, the RO hearing officer denied service 
connection for PTSD in a January 1995 decision, finding no 
confirmed diagnosis of PTSD.  By rating decision in March 
1996 the RO continued the denial of service connection for 
PTSD based on no established diagnosis of the disorder.  

In December 1997 the veteran attempted to reopen his claim 
for PTSD and by rating decision dated in July 1998 the RO 
denied service connection for PTSD based on the veteran's 
failure to submit new and material evidence.  In October 2002 
the Board confirmed the RO's denial of service connection for 
PTSD on the merits.  In September 2003 the veteran once again 
attempted to reopen his PTSD claim and by a rating decision 
dated in November 2003 the RO granted service connection and 
assigned an effective date of September 4, 2003, the date of 
receipt of the veteran's reopened claim.  

As the veteran argues that he is entitled to service 
connection for PTSD from either October 25, 1972, the date of 
his original claim for "nerve problems" or March 10, 1994, 
the date of his original claim for PTSD, it follows that the 
rating decisions that he is alleging may contain CUE include 
those rendered in October 1972, September 1994, January 1995, 
and March 1996.  The RO has not had the opportunity to 
adjudicate the veteran's CUE claims regarding his award of 
service connection for PTSD.  Moreover, the Board finds that 
the CUE claims are inextricably intertwined with the issue 
currently on appeal (entitlement to an earlier effective 
date).  In that regard, the outcome of the CUE claims could 
impact the claim for an earlier effective date, as a claim 
for CUE is a method of obtaining an earlier effective date.  
As these matters are inextricably intertwined, the Board must 
remand this matter so that the RO can adjudicate the CUE 
claims in the first instance.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (holding that two issues are 
inextricably intertwined when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both are adjudicated).  Thus, the Board will remand 
the earlier effective date claim for adjudication of the 
related CUE claims. 

The Board also finds that this case contains insufficient 
notice under the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159 (2006).  In the case of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

In the present case, in connection with his claim for service 
connection, the veteran was provided VCAA notice in a 
September 2003 letter, which explained what was needed to 
establish his claim to reopen a claim for service connection 
for PTSD.  That claim was subsequently granted by the RO in 
November 2003.  The veteran filed a timely notice of 
disagreement as to that decision, disagreeing with the 
effective date for the award, and this appeal ensued.  
Notably, the veteran has never been provided adequate VCAA 
notice that explains what the evidence must show to establish 
an earlier effective date for an award for service 
connection.  This matter was discussed in general at the 
November 2005 hearing.  However, as the veteran clarified at 
that hearing that he was really claiming clear and 
unmistakable error in prior rating decisions that denied his 
claims for service connection for various psychiatric 
disorders, the Board finds that this appeal must be remanded.  
The Board sincerely regrets the additional delay to 
resolution of this appeal that this remand will create, but a 
remand is necessary to ensure that proper due process is 
afforded to the veteran.  

Accordingly, this case is remanded for the following actions:

1.  Provide the veteran and his 
representative with proper VCAA notice 
that explains what the evidence must show 
to establish entitlement to an earlier 
effective date for his award of service 
connection of PTSD.  This notice must 
also explain what the evidence must show 
to establish clear and unmistakable error 
in prior rating decisions that denied 
service connection for PTSD.  

2.  After the development requested above 
has been completed, the AOJ should 
adjudicate the issue of entitlement to an 
effective date earlier than September 4, 
2003, for an award of service-connection 
for post-traumatic stress disorder 
(PTSD), to include whether there was 
clear and unmistakable error in prior 
rating decisions that denied service 
connection for a psychiatric disorder, to 
include PTSD, including rating decisions 
dated in October 1972, September 1994, 
January 1995, and March 1996.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

